762 A.2d 544 (2000)
In re Robert N. VOHRA, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 00-BG-395.
District of Columbia Court of Appeals.
Submitted November 7, 2000.
Decided November 22, 2000.
Before STEADMAN and RUIZ, Associate Judges, and NEBEKER, Senior Judge.
PER CURIAM:
The Board on Professional Responsibility ("Board") found that respondent, Robert N. Vohra, violated the District of Columbia Rules of Professional Conduct by failing to complete certain tasks that he had promised a client, misrepresenting to that client that work had been completed when it had not, and allowing his law firm to seek reimbursement for fees that had not been incurred. In mitigation, the Board found that respondent had been suffering from a major depression at the time of these events, but has improved with treatment and now has a successful practice. The Board has recommended that respondent be suspended for thirty days, but that his suspension be stayed for two years if he agrees to accept a practice monitor appointed by the Board, continues treatment, and if both the practice monitor and the therapist submit quarterly progress *545 reports to the Board and Bar Counsel. Neither Bar Counsel nor respondent note an exception to the report and recommendation of the Board.
This court will accept the Board's findings as long as they are supported by substantial evidence in the record. See D.C. Bar Rule XI, § 9# (g)(1). Moreover, we will impose the sanction recommended by the Board "unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted." Id. A lack of exception to the Board's report and recommendation increases our already substantial deference to the Board. See In re Delaney, 697 A.2d 1212, 1214 (D.C.1997).
We find substantial support in the record for the Board's findings, and accordingly we accept them. We also adopt the recommended sanction because it is not inconsistent with the discipline imposed in similar cases. See, e.g., In re Dunietz, 687 A.2d 206 (D.C.1996). Accordingly, it is ordered that respondent, Robert N. Vohra, be suspended from the practice of law for a period of thirty days. The suspension shall be stayed and respondent shall be placed on probation for a term of two years, beginning on the date of this order, with the following conditions: (1) that a practice monitor selected by the Board supervise respondent's professional conduct, (2) that respondent continue treatment with a psychologist or other qualified mental health professional as recommended by such professional, and (3) that respondent's practice monitor and therapist submit quarterly progress reports to the Board and Bar Counsel on respondent's compliance with these two conditions.
So ordered.